         Case 1:18-cr-00036-JPO Document 395 Filed 09/04/19 Page 1 of 1




September 4, 2019

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Room 2101
New York, New York 10007

Re:    United States v. David Middendorf, et al.
       18 Cr. 36 (JPO)
       Rule 36 Application for Correction of
       August 29, 2019, Cynthia Holder Judgment of Conviction

Dear Judge Oetken:

    On behalf of defendant Cynthia Holder, pursuant to Fed. R. Crim. P. 36, we write to
respectfully request that the Court correct and amend the judgment of conviction filed on August
29, 2019, in two respects in order to conform the judgment to the sentence terms pronounced in
court on August 9, 2019.

   First, the judgment at page 3 should indicate the Court’s “strong recommendation” to the
Bureau of Prisons that Ms. Holder serve her sentence at FPC Bryan to facilitate family visitation.
See Tr. of Sentencing Proceeding. Aug. 9, 2019, 35:22-25.

   Second, the judgment at page 4, Mandatory Conditions, item 3, should reflect that the
mandatory drug testing condition is waived. See id. 35:2-4.

Respectfully submitted,

/s/ Emily J. Mathieu

Emily J. Mathieu
Attorney for Defendant Cynthia Holder
